Citation Nr: 0738292	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  04-41 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
Crohn's disease, with history of duodenal ulcer.

2.  Entitlement to an effective date earlier than January 25, 
1993, for the grant of service connection for Crohn's 
disease, with history of duodenal ulcer.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1942 to July 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The veteran was afforded a travel Board hearing in September 
2007.  A transcript of the testimony offered at this hearing 
has been associated with the record.  


FINDINGS OF FACT

1.  The veteran's gastrointestinal disorder is manifested by 
occasional abdominal pain, diarrhea, constipation and mild 
weight loss and malnutrition and not material weight loss.

2.  The veteran failed to file a timely Substantive Appeal to 
the September 2000 rating decision that granted service 
connection for a gastrointestinal disorder, effective January 
25, 1993, the date of his original claim, and he did not file 
an earlier claim of service connection for this disorder.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation, but no greater, 
for Crohn's disease with history of duodenal ulcer have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1- 4.14, 4.114, Diagnostic Code 7323, 7328 
(2007).

2.  The September 2000 rating decision, which granted service 
connection for Crohn's disease and assigned an initial rating 
effective January 25, 1993, is final.  38 U.S.C.A. § 7105 
(West 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2007), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007), are examined.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete his claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Additionally, VA 
must indicate which portion of that information should be 
provided by the veteran, and which portion VA will try to 
obtain on the veteran's behalf, which was accomplished via a 
letter dated in August 2003.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A.  § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, the latter two of which are 
equally applicable to a claim for an increased evaluation.  
Those five elements include the following:  1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 484.  The veteran has not received notice in 
a timely fashion regarding the evidence and information 
necessary to substantiate an increased evaluation and 
effective date; he was apprised of this information in a 
March 2006 letter, subsequent to the rating decision on 
appeal.

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant did not receive sufficient VCAA notice in 
a timely fashion.  Nonetheless, the Board finds that the 
purpose of the VCAA has not been frustrated because following 
notice of the elements necessary to substantiate the claims 
on appeal, the veteran notified VA in April 2006 that he had 
no further evidence to submit.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine).  Moreover, with respect to the 
earlier effective date on appeal, no such notice is necessary 
because this claim is decided as a matter of law.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also 
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Consequently, the Board 
is not required to address the RO's efforts to comply with 
the VCAA with respect to the freestanding claim of 
entitlement to an earlier effective date for the grant of 
service connection for Crohn's disease with history of 
duodenal ulcers.

It is further noted that in order to be consistent with  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. 38 C.F.R. § 3.159(b)(1).  In this case, the 
aforementioned letters from VA generally advised the veteran 
to provide any other evidence or information that would 
support his claims.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. § 
3.159(c), which includes providing a medical opinion when 
such is necessary to make a decision on the claim.  In this 
case, the record contains the veteran's service medical 
records, all of the veteran's VA records and all private 
records identified by the veteran and for which he requested 
VA's assistance to obtain.  He has not requested VA's 
assistance in obtaining any other evidence.  Also, the 
veteran has been provided several VA examinations to address 
the severity of his disability, and further assessment is not 
necessary to make a decision on the appeal. 

Based on the foregoing, VA satisfied its duties to the 
veteran.

Increased Evaluation for Crohn's Disease

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

In October 1994, the veteran was last hospitalized for a 
gastrointestinal disorder.  At the time, the veteran was 
admitted to the Cedars-Sinai Medical Centre with complaints 
of abdominal pain and distension.  It was noted that 
approximately 35 years prior that the veteran had an 
ileotransverse colostomy leaving a bypassed segment for 
Crohn's disease and that the veteran did fairly well on and 
off until he presented for treatment at this time.  A small 
bowel obstruction secondary to recurrent Crohn's disease was 
diagnosed and an ileocolectomy with resection of bypass 
segment and anastomosis was performed.  

In December 2000, the veteran first sought treatment at the 
VA medical center.  A previous medical history of Crohn's 
disease/ileitis in 1994 and remote peptic ulcer disease was 
noted.  The aforementioned 1994 history of surgery was noted.  
At this time the veteran weighed 160 pounds.  

In March 2001 the veteran presented at the VA medical center 
for a medication refill related to insomnia.  At the time, 
the examiner noted a prior diagnosis of Crohn's disease and 
that the veteran stated that his last flare-up thereof was in 
October 1994, when he had the aforementioned surgery.  At the 
time, the veteran denied current diarrhea, weight loss and 
abdominal pain, and he weighed 160 pounds.  

In October 2003, the veteran received a VA (QTC) examination.  
At the time, the veteran reported that he had lost 
approximately 14 pounds over the previous year and reported 
some occasional bloating, diarrhea and constipation.  He 
reported taking Prevacid.  Functional impairment was noted 
when his abdominal pain would become severe.  General 
examination revealed a 78 year-old, well-developed, well-
nourished male in no acute distress.  His weight was 145 
pounds.  Examination of the abdomen revealed positive bowel 
sounds and a soft, non-tender abdomen, without 
hepatosplenomegaly or masses.  There was no evidence of 
rebound or guarding.  Rectal examination was normal.  With 
respect to the veteran's claimed duodenal ulcer, there was no 
pathology to render a diagnosis.  With respect to the 
veteran's Crohn's disease, the diagnosis was status post 
resection x 2.  The examiner noted subjective factors of 
intermittent abdominal pain with alternating diarrhea and 
constipation.  With respect to objective factors, the 
examiner noted benign abdominal and rectal examinations and 
that the veteran was not on any medications for Crohn's 
disease.  The examiner lastly noted the absence of anemia and 
malnutrition. 

Of record is a May 2004 letter from Morton H. Field, M.D.  In 
this letter, Dr. Field notes that the veteran's Crohn's 
disease was then quiescent.  This letter mainly pertained to 
other disabilities.  

In November 2005, the veteran received his latest VA (QTC) 
examination.  At the time, the veteran explained that he was 
not then on medications, but that he did take Prilosec and 
Colace.  He reported that his last bloody bowel movement was 
in 1994, which resulted in the aforementioned surgery.  He 
stated that his weight was stable and denied anemia.  General 
examination revealed a tall and thin elderly male in no acute 
distress.  Examination of the abdomen showed a well-healed 
surgical scar from the epigastric region to the umbilicus.  
There was mild, left lower quadrant tenderness without 
palpable mass, rebound or guarding.  The abdomen was 
otherwise soft, non-distended and non-tender.  There was no 
ascites or hepatosplenomegaly.  The examiner noted that 
although the veteran did not appear to be anemic, he was 
somewhat malnourished and underweight for his height.  The 
examiner found that this was most likely related to his 
gastrointestinal condition.  The examiner found no evidence 
of anemia, but noted a mild to moderate degree of 
malnourishment. 

The veteran is currently assigned a 30 percent evaluation for 
Crohn's disease under 38 C.F.R. § 4.114, Diagnostic Code 7323 
(colitis, ulcerative).  See 38 C.F.R. § 4.20 (2007) (when an 
unlisted condition is encountered it will be permissible to 
rate it under a closely related disease or injury, in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous).  That 
code provides a 30 percent rating for moderately severe 
ulcerative colitis, with frequent exacerbations.  A 60 
percent rating is warranted for severe ulcerative colitis 
with numerous attacks a year and malnutrition, the health 
only fair during remissions.  38 C.F.R. § 4.114, Diagnostic 
Code 7323.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated by the 
instructions under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14. 38 C.F.R. § 4.113.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Under Diagnostic Code 7323, a rating higher than 30 percent 
is not warranted.  The evidence simply does not show severe 
symptomatology.  Further, the evidence does not show numerous 
attacks a year or malnutrition, and his health is better than 
"fair" during remissions.  

The Board will also, however, consider whether the veteran is 
entitled to a high rating under 38 C.F.R. § 4.114, Diagnostic 
Code 7328 (2007).  Notably, the evidence of record shows 
asymptomatic peptic ulcer disease and quiescent Crohn's 
disease.  The veteran's gastrointestinal disorder is 
manifested mainly by intermittent abdominal pain, diarrhea, 
constipation, weight loss and malnutrition.  

Under Diagnostic Code 7328 a 40 percent rating is warranted 
for definite interference with absorption and nutrition, 
manifested by impairment of health objectively supported by 
examination findings including definite weight loss.  A 
maximum 60 percent rating is established in the presence of 
marked interference with absorption and nutrition, manifested 
by severe impairment of health objectively supported by 
examination findings including material weight loss.  
38 C.F.R. § 4.114, Code 7328 (2007).

Weight loss is used to evaluate digestive system disorders.  
"Substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained for 3 
months of longer.  The term "minor weight loss" means a 
weight loss of 10 to 20 percent of the individual's baseline 
weight, sustained for 3 months or more.  The term "inability 
to gain weight" means that there has been substantial weight 
loss with inability to regain it despite appropriate therapy.  
"Baseline weight" means the average weight for the 2-year 
prior preceding the onset of the disease.  See 38 C.F.R. § 
4.112.

With the above-outlined history and symptomatology in mind, 
the Board finds that the veteran is entitled to a 40 percent, 
but no greater, evaluation for his gastrointestinal disorder.  
In this regard, the Board notes the findings of the VA 
examiner regarding malnutrition and weight loss relating to 
his gastrointestinal disorder.  The examiner directly related 
these symptoms to the veteran's disorder.  Accordingly, the 
Board finds that this symptomatology equates with a finding 
of definite interference with absorption and nutrition, 
manifested by impairment of health objectively supported by 
examination findings including definite weight loss.  The 
Board does not find that a maximum 60 percent is warranted.  
In order to establish a 60 percent evaluation, the evidence 
must show material weight loss, i.e. a loss of greater than 
20 percent of the individual's baseline weight.  From 
approximately December 2000 to November 2003, the veteran's 
weight dropped from 160 pounds to 145 pounds, a decrease of 
approximately 10 percent, which is far less than 20 percent; 
thus the veteran is not eligible for a maximum evaluation of 
60 percent.  For these reasons, a 40 percent, but no greater, 
evaluation is warranted for the veteran's gastrointestinal 
disorder. 

Earlier Effective Date

A review of the procedural history reveals that the veteran 
filed a January 1993 claim of service connection for Crohn's 
disease with duodenal ulcer.  A  July 1993 rating decision 
initially denied the claim, but following a favorable April 
1997 Board decision on this issue, a September 2000 rating 
decision granted the claim effective January 25, 1993.  The 
veteran filed a Notice of Disagreement in January 2001 to 
this rating decision in and the RO issued a Statement of the 
Case (SOC) in January 2001.  In February 2001, in response to 
the SOC the veteran sent a letter in which he stated "I 
accept the decisions . . . .  However, if you find any 
evidence of my earlier claims, the change in the 
effectiveness date would be appreciated."  The veteran then 
filed his Substantive Appeal in July 2003, in an untimely 
fashion.  See 38 C.F.R. § 20.302(b).  

The RO interpreted the untimely Substantive Appeal as a claim 
for an increased evaluation, as adjudicated above, as well as 
a claim for an earlier effective date.  Thereafter, an April 
2004 rating decision denied the veteran an effective date 
earlier than January 25, 1993, for the grant of service 
connection for Crohn's disease with history of duodenal 
ulcer.  The veteran perfected an appeal with respect to this 
rating decision.  At the September 2007 hearing, the veteran 
maintained that he first filed a claim for service connection 
of Crohn's disease with history of duodenal ulcer sometime in 
1965.

Although the veteran is now advancing a claim for an earlier 
effective date for the grant of service connection for 
Crohn's disease with history of duodenal ulcer, the Court has 
recently determined that when an effective date on appeal was 
assigned in a final unappealed rating decision, a claimant 
cannot attempt to overcome the finality of that prior rating 
decision by raising "a freestanding claim" for an earlier 
effective date.  Rudd v. Nicholson, 20 Vet. App.  296, 300 
(2006).  Rather, the only way to overcome the  finality of a 
final decision in an attempt to gain an earlier effective 
date is by a request for revision of that final RO decision 
based on clear and unmistakable error.  Id.

In other words, a Substantive Appeal must have been be filed 
within 60 days of the date of notice of the Statement of the 
Case, or within the remainder of the one-year period of the 
date of notice of the RO decision being appealed, whichever 
was later, which in this case was by September 2001.  38 
C.F.R. § 20.202, 20.302 (2007).  This requirement has not 
been met because the veteran filed his Substantive Appeal in 
July 2003, well after the deadline prescribed by regulation.  
Because the veteran did not file a timely Substantive Appeal, 
the finality of the effective date precludes his current 
attempt to claim an earlier effective date on grounds other 
than clear and unmistakable error.

Even if the Board were to interpret the February 2001 letter 
submitted by the veteran as a Substantive Appeal, the result 
would be the same.  Unless otherwise provided, the effective 
date of an award of compensation based on an original claim 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400 (2007).  An effective date from the day 
following the date of separation from service is authorized 
only if the claim is received within one year of separation 
from service.  38 C.F.R. § 3.400(b)(2) (2007).  The Board has 
thoroughly reviewed the record and has found no evidence that 
the veteran submitted such a claim in 1965 and the veteran 
has not submitted any evidence of such a claim sufficient to 
rebut the presumption of regularity, i.e. that if VA had 
received such a claim, it would have processed it.  See 
Ashley v. Derwinski, 2 Vet. App. 307 (1992) (presumption of 
regularity in government discharge of administrative duties).  
Accordingly, under this alternative theory, the claim still 
remains denied.  Thus, the appeal must be dismissed.  Id.   




	(CONTINUED ON NEXT PAGE)



ORDER

A 40 percent, but no greater, rating for Crohn's disease with 
duodenal ulcers is granted, subject to the laws and 
regulations governing the award of monetary benefits.  

An appeal for an effective date earlier than January 25, 
1993, for the grant of service connection for Crohn's 
disease, with history of duodenal ulcer, is dismissed. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


